DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Pub. No.: US 2013/0120659).
Consider claims 1, 12, 13, Park discloses an optical compensation device (paragraph [0030], Fig. 1, display driver 20) for a display device (paragraph [0026], Fig. 1, display device) including a plurality of areas (paragraph [0107], performing optical compensation for multiple luminance values; thus, a plurality of area), the optical compensation device comprising:
a luminance measurer (Fig. 1, luminance measuring unit 10) which measures display luminance of the display device (paragraph [0028], Fig. 1, measures luminance of a display panel 1);
a gamma corrector (paragraph [0039], Fig. 1, gamma value converter 23) which corrects a gamma voltage so that a first area of the plurality of areas has a gamma characteristic corresponding to a target gamma value based on the display luminance, and calculates a gamma value for each of the plurality of areas based on the display luminance (paragraph [0054], If the optical characteristic information acquired from the sample display video is within the specification range of luminance and a color coordinate corresponding to the V255 gray value by repeating a series of processes); and
an optical compensator (paragraph [0034], Fig. 1, luminance compensator 22) which calculates a compensation parameter for each of grayscales based on the display luminance and the gamma value (paragraph [0111], luminance compensator may perform compensation in other luminance adjustment steps by using the gamma data result value calculated by performing optical compensation for the sample gray values and an offset value acquired in the optical compensation), 
wherein a luminance deviation for each of the plurality of areas of the display device is compensated based on the compensation parameter (paragraph [0113).
Consider claims 10, 11, Park discloses a display device (paragraph [0026], Fig. 1, display device) comprising: 
a display panel (paragraph [0027], Fig. 1, display panel 1) including pixels (It is well known in the art that display panels include pixel, see paragraph [0005]); 
a storage (Fig. 1, storage unit 30) which stores compensation data including a compensation parameter set for at least a pixel of the pixels (paragraph [0048], storage unit 30 may include an information table for the data voltage values for all gray values which are compensated by the gamma correction system); 
a data compensator (paragraph [0034], Fig. 1, luminance compensator 22) which generates compensated data by compensating image data based on the compensation data (paragraph [0111], luminance compensator may perform compensation in other luminance adjustment steps by using the gamma data result value calculated by performing optical compensation for the sample gray values and an offset value acquired in the optical compensation); and 
a data driver which generates data voltages based on the compensated data and provides the data voltages to the pixels (paragraph [0044], data voltage for all luminance obtained and input to a data driver IC), wherein the data compensator calculates display luminance for each of grayscales of the pixels based on the compensation parameter (paragraph [0111], luminance compensator may perform compensation in other luminance adjustment steps by using the gamma data result value calculated by performing optical compensation for the sample gray values and an offset value acquired in the optical compensation), calculates a compensation value based on a difference between the display luminance and a target luminance for each of the grayscales, and compensates a data value included in the image data based on the compensation value (paragraph [0034], the optical characteristic may be adjusted by using an offset value corresponding to a difference between a desired output luminance value and an actual output luminance value).
Consider claim 2, Park discloses wherein the gamma corrector calculates the gamma value based on display luminance measured corresponding to a plurality of reference grayscales in a process of correcting the gamma voltage (paragraph [0039], the gamma value converter 23 converts the gamma data value after compensation corresponding to the sample gray value of the reference luminance value into a corresponding data voltage value having an absolute value).
Consider claims 3, 15, Park discloses wherein at least two areas of the plurality of areas have different gamma values from each other (paragraph [0114], performing optical compensation or at least two sample gray values among the plurality of reference luminance values, acquiring a gamma data result value corresponding to the sample gray value).
Consider claim 14, Park discloses wherein the correcting the gamma voltage includes:
providing a first data voltage corresponding to a first reference grayscale to the display device, and measuring a first display luminance of the display device displaying an image corresponding to the first data voltage (paragraph [0053]); 
determining whether a difference between a first target luminance for the first reference grayscale and the first display luminance is within a reference range (paragraph [0053]); and 
determining the first data voltage as an updated gamma voltage when the difference between the first target luminance and the first display luminance is within a reference range (paragraph [0054]).

Allowable Subject Matter
Claims 4-9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to disclose wherein a first compensation parameter for a first grayscale of the grayscales is defined as a ratio of a first target luminance to a first display luminance of the pixel corresponding to the first grayscale.
Regarding claim 9, the prior art fails to disclose the luminance measurer measures the display luminance for only one reference grayscale.
Regarding claim 16, the prior art fails to disclose wherein the first compensation parameter is defined as a ratio of the first target luminance for the first grayscale to the first display luminance.
Regarding the remain claims, the claims are objected to due dependency on objected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627